Per Curiam,
This case can be disposed of with very few words. It was decided by the court below, upon the petition of the use plaintiff, that the dower mentioned in the deed from Mr. Levan to his daughter, Mrs. Bickel, was a mere recital and not a charge upon the land conveyed.. This decision of the court below was affirmed upon appeal to this court in an unreported case. Mrs. Schmehl then brought this suit, joining with her the administrator of the widow Traut as use plaintiff, making use of the names of the executors of Charles Levan, deceased, as the legal plaintiffs. They are attempting to recover upon a mistaken recital in a deed to which they are neither parties nor privies, and for which they have never paid any consideration. The dower recited in the deed was not created by that instrument; it was merely supposed to exist and its recital was perhaps a mere blunder of the conveyancer. In any event, the plaintiffs show no title to recover.
judgment affirmed.
The decision of the supreme court, referred to in the above opinion, is. reported as Schmehl’s Ap., 7 Cent. 504.